Title: To Thomas Jefferson from Edmund Pendleton, 3 August 1776
From: Pendleton, Edmund
To: Jefferson, Thomas


                    
                        Dear Sir
                        Virginia Augt. 3d. 1776.
                    
                    I have [been] beating my brain about your old Opinion that our Land tenure should be merely Allodial, and a New Opinion frequently mentioned during the last convention, that the unappropriated Lands should all be sold for the benefit of the commonwealth; and it was thrown out, that Congress had some thoughts of taking up this business as a Continental Fund. As to this Last I hope No such Idea has been entertained, Since if the disposition of our Lands be not Local, there can be nothing so, and the reservation to each Colony in the Terms of the Union, of the Sole Power of regulating their internal concerns, will have no force. As to the Sale of the lands, it might have convenience in it respecting our Present Finances, but I fear is against sound Policy. The Charter on which the Colony was founded, intitled every Britain coming to settle to 50 acres of Land, to be held in Soccage by the Payment of an Annual quitrent. This was enlarged afterwards and grants were to be made for 5/ Sterl. in money, and the Laws entitled every man as Far as 400 acres, to gain a title by entry of any Vacant Land with the Surveyor And this has been the Practice for a long term, without complaint; when the Ministry proposed a Sale, we were justly alarmd at the Innovation, and tho’ the appropriation of the money now f[or] Public use, would so far mend the Case, yet it appears to me two grand objections would yet remain to such a measure. First we should alter the terms of Our Original Institution in this point and have our people holding Lands on different terms, and Secondly you would throw all the unappropriated Lands into the hands of men of property, in exclusion of the poor, who would not be able to bid against the others, tho’ they might raise money to pay the rights for a sufficient quantity to answer their purposes. These reasons I think  also operate against your allodial scheme, since at the same time that I would not have the New settlers in a worse condition than the old, It will be the source of murmuring and Injustice, to place them in a better, as they must be, unless you release the old from the payment of Quitrents they have been long accustomed to, against which I think there are Objections of great weight. To hold of the common wealth by the Payment of a certain sum, cannot interfere with the dignity of Freemen, nor can it be thought discouraging to fix the sum at the accustomed one. It upon the whole therefore appears to me best to continue the old mode, transferring rights, former and future quitrents and Escheats to the Common Wealth from the Crown, only confining the grants to small quantities to give the Poor a chance with the Rich of getting some Lands. Pray let me have Your thoughts on this Subject, if [you have] any Liesure from more immediately interesting Objects, for perhaps whilst you are reading this, nay indeed while I am writing, it may be deciding by the sword at New York, whether we shall have any Lands left to dispose of. The event of things there we wait for with anxious expectation. We have a report that Ld. Dunmore’s Crew from hence and Clinton’s from Charles Town, are gone there, perhaps the papers may inform You, as also that we have had an Engagement with the Cherokees in Fincastle, and worsted them. 15 of their dead came to hand, by the plentiful signs of blood discover’d in the Place they retreated from, it is supposed many more were killed and wounded, whilst our party lost not One, and had only three or 4 slightly wounded. Our party is to be reinforced, and I hope will protect that Countrey from these Savages and their more brutal setters on. My Complts. to Colo. Nelson & all enquiring Acquaintancfe.] I am Dr. Sr. Yr. Affecte. Friend,
                    
                        Edmd. Pendleton
                    
                